SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForMarch 27, 2013 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 4Q12 and 2012 results São Paulo, March 21, 2013 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its results for the fourth quarter 2012 (4Q12) and full year 2012 . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2011 . SBSP3: R$ 88.90 / share SBS: US$ 44.44 (ADR2 shares) Total shares: 227.836.623 Market Value: R$ 20.3 billion Closing Price: 03/21/2013 1. Financial highlights R$ million 4Q11 4Q12 Var. (R$) % Var. (R$) % (+) Gross operating revenue 2,261.7 2,425.8 164.1 7.3 8,305.0 8,926.7 621.7 7.5 (+) Construction revenue 603.6 723.5 119.9 19.9 2,224.6 2,464.5 239.9 10.8 (-) COFINS and PASEP taxes 163.5 175.4 11.9 7.3 602.2 653.6 51.4 8.5 () Net operating revenue 2,701.8 2,973.9 272.1 10.1 9,927.4 10,737.6 810.2 8.2 (-) Costs and expenses 1,334.0 1,439.0 105.0 7.9 5,302.1 5,450.2 148.1 2.8 (-) Construction costs 595.3 710.4 115.1 19.3 2,177.0 2,414.4 237.4 10.9 (+) Equity Results 0.8 (2.9) (3.7) (462.5) (3.6) (6.5) (2.9) 80.6 () Earnings before financial expenses (EBIT*) 773.3 821.6 48.3 6.2 2,444.7 2,866.5 421.8 17.3 Net income 493.0 765.4 272.4 55.3 1,223.4 1,911.9 688.5 56.3 Earnings per share (R$) 2.16 3.36 5.37 8.39 (*) Earnings before interest and taxes Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million 4Q11 4Q12 Var. (R$) % Var. (R$) % Net income 493.0 765.4 272.4 55.3 1,223.4 1,911.9 688.5 56.3 Financial result 117.2 (100.0) (217.2) (185.3) 633.0 295.7 (337.3) (53.3) Depreciation and amortization 196.2 194.8 (1.4) (0.7) 768.7 738.5 (30.2) (3.9) Income tax and social contribution 34.1 165.7 131.6 385.9 498.1 635.7 137.6 27.6 Other operating expenses, net 129.0 (9.5) (138.5) (107.4) 90.2 23.2 (67.0) (74.3) () Adjusted EBITDA ** 969.5 1,016.4 46.9 4.8 3,213.4 3,605.0 391.6 12.2 (%) Adjusted EBITDA margin 35.9 34.2 32.4 33.6 (**) Adjusted EBITDA is net income before: (i) depreciation and amortization; (ii) income tax and social contribution (income federal taxes); (iii) financial result and (iv) other operating expenses, net. In 2012, net operating revenue reached R$ 10.7 billion, an 8.2% growth compared to 2011. Costs and expenses, including construction costs, in the amount of R$ 7.9 billion grew 5.2% over 2011. EBIT grew 17.3%, from R$ 2.4 billion in 2011 to R$ 2.9 billion in 2012. Adjusted EBITDA increased 12.2%, from R$ 3.2 billion in 2011 to R$ 3.6 billion in 2012. The adjusted EBITDA margin was 33.6% in 2012 in comparison to 32.4% in 2011. Excluding construction revenues and construction costs, the adjusted EBITDA margin was 43.0% in 2012 (41.1% in 2011). Net income reached R$ 1.9 billion in 2012, 56.3% higher than in 2011. 2. Gross operating revenue Gross operating revenue from water supply and sewage collection grew from R$ 8.3 billion in 2011 to R$ 8.9 billion in 2012, an increase of R$ 621.7 million or 7.5%. The main factors that led to this variation were: the increase of 2.4% in water billed volume and of 3.2% in sewage billed volume, the Company’s total increase in billed volume was of 2.7%, and the tariff adjustment of 6.83% since September 2011 and of 5.15% since September 2012. 3. Construction revenue In 2012, construction revenue increased R$ 239.9 million or 10.8%, comparing to 2011. This variation was mainly due to higher investments in 2012. 4. Billed volume The following tables show the billed water and sewage volume per customer category and region in 4Q11 and 4Q12, and 2011 and 2012. Page 2 of 14 BILLED WATER AND SEWAGE VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 4Q11 4Q12 % 4Q11 4Q12 % 4Q11 4Q12 % Residential 378.8 392.7 3.7 311.8 324.9 4.2 690.6 717.6 3.9 Commercial 42.8 44.0 2.8 39.8 40.8 2.5 82.6 84.8 2.7 Industrial 9.7 9.7 - 10.5 10.4 (1.0) 20.2 20.1 (0.5) Public 13.5 13.7 1.5 10.5 10.7 1.9 24.0 24.4 1.7 Total retail 444.8 460.1 3.4 372.6 386.8 3.8 817.4 846.9 Wholesale 74.8 75.6 1.1 6.2 6.3 1.6 81.0 81.9 1.1 Reused water 0.1 0.1 - 0.1 0.1 - Total 519.7 535.8 3.1 378.8 393.1 3.8 898.5 928.9 % % % Residential 1,488.0 1,530.0 2.8 1,220.7 1,262.6 3.4 2,708.7 2,792.6 3.1 Commercial 167.6 172.8 3.1 156.4 160.5 2.6 324.0 333.3 2.9 Industrial 38.7 38.3 (1.0) 40.5 41.6 2.7 79.2 79.9 0.9 Public 53.1 54.8 3.2 41.5 42.5 2.4 94.6 97.3 2.9 Total retail 1,747.4 1,795.9 2.8 1,459.1 1,507.2 3.3 3,206.5 3,303.1 Wholesale 297.3 297.5 0.1 27.2 27.3 0.4 324.5 324.8 0.1 Reused water 0.3 0.4 33.3 - - - 0.3 0.4 33.3 Total 2,045.0 2,093.8 2.4 1,486.3 1,534.5 3.2 3,531.3 3,628.3 BILLED WATER AND SEWAGE VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 4Q11 4Q12 % 4Q11 4Q12 % 4Q11 4Q12 % Metropolitan 293.0 301.8 3.0 248.9 256.9 3.2 541.9 558.7 3.1 Regional (2) 151.8 158.3 4.3 123.7 129.9 5.0 275.5 288.2 4.6 Total retail 444.8 460.1 3.4 372.6 386.8 3.8 817.4 846.9 Wholesale 74.8 75.6 1.1 6.2 6.3 1.6 81.0 81.9 1.1 Reused water 0.1 0.1 - 0.1 0.1 - Total 519.7 535.8 3.1 378.8 393.1 3.8 898.5 928.9 % % % Metropolitan 1,150.6 1,181.9 2.7 976.8 1,005.7 3.0 2,127.4 2,187.6 2.8 Regional (2) 596.8 614.0 2.9 482.3 501.5 4.0 1,079.1 1,115.5 3.4 Total retail 1,747.4 1,795.9 2.8 1,459.1 1,507.2 3.3 3,206.5 3,303.1 Wholesale 297.3 297.5 0.1 27.2 27.3 0.4 324.5 324.8 0.1 Reused water 0.3 0.4 33.3 - - - 0.3 0.4 33.3 Total 2,045.0 2,093.8 2.4 1,486.3 1,534.5 3.2 3,531.3 3,628.3 (1) Unaudited (2) Including coastal and countryside Page 3 of 14 5. Costs, administrative, selling and construction expenses In 2012, costs of products and services, administrative, selling and construction expenses grew 5.2% (R$ 385.5 million). As a percentage of net revenue, cost and expenses moved from 75.3% in 2011 to 73.2% in 2012. R$ million 4Q11 4Q12 Chg. (R$) % Chg. (R$) % Payroll and benefits 408.5 462.2 53.7 13.1 1,804.1 1,738.9 (65.2) (3.6) Supplies 44.9 52.0 7.1 15.8 159.1 181.8 22.7 14.3 Treatment supplies 35.9 42.3 6.4 17.8 154.7 177.5 22.8 14.7 Services 284.4 296.5 12.1 4.3 993.6 1,075.5 81.9 8.2 Electric power 147.5 147.2 (0.3) (0.2) 584.1 590.0 5.9 1.0 General expenses 177.3 186.3 9.0 5.1 656.0 687.5 31.5 4.8 Tax expenses 12.4 11.5 (0.9) (7.3) 61.5 68.3 6.8 11.1 Sub-total 1,110.9 1,198.0 87.1 7.8 4,413.1 4,519.5 106.4 2.4 Depreciation and amortization 196.2 194.8 (1.4) (0.7) 768.7 738.5 (30.2) (3.9) Credit write-offs 26.9 46.2 19.3 71.7 120.3 192.2 71.9 59.8 Sub-total 223.1 241.0 17.9 8.0 889.0 930.7 41.7 4.7 Construction costs 595.3 710.4 115.1 19.3 2,177.0 2,414.4 237.4 10.9 Costs, administrative, selling and construction expenses 1,929.3 2,149.4 220.1 11.4 7,479.1 7,864.6 385.5 5.2 % over net revenue 71.4 72.3 75.3 73.2 5.1. Payroll and benefits In 2012 payroll and benefits dropped R$ 65.2 million or 3.6%, from R$ 1.8 billion to R$ 1.7 billion, due to the following: · Complementation of the actuarial liability related to the G0 Plan, in the amount of R$ 157.5 million in 2011, non-recurring for 2012; and · Decline of R$ 14.0 million in the actuarial calculation related to the Defined Benefit Plan in 2012. These decreases were partially offset by the 8.00% increase in wages since May 2011 and of 6.17% since May 2012, with an impact of approximately R$ 102.9 million in payroll. In 4Q12 payroll and benefits grew R$ 53.7 million or 13.1%, due to the following: · 6.17% increase in wages since May 2012, with an impact of approximately R$ 34.4 million; and · Increase in the provision for severance pay in the amount of R$ 19.9 million, due to: (i) increased adhesion of employees who applied for retirement; and (ii) approval of Law 12.506/11, changing the notice period from 30 to 90 days in case of dismissal without cause. 5.2. Supplies In 2012, expenses with supplies increased by R$ 22.7 million or 14.3%, when compared to the previous year, from R$ 159.1 million to R$ 181.8 million, mostly due to: (i) preventive and corrective maintenance in water and sewage systems, in the amount of R$ 8.7 million; (ii) maintenance of water and sewage networks totaling R$ 7.2 million, due to regularity in the execution of Global Sourcing services and the increase in the price of certain materials. In 4Q12, these expenses increased by R$ 7.1 million or 15.8%, due to the same factors mentioned for the year. 5.3. Treatment supplies Treatment supplies expenses in 2012 were R$ 22.8 million or 14.7% higher than in 2011, from R$ 154.7 million to R$ 177.5 million. The main factors for this variation were: · Higher consumption of lime, replacing sodium hydroxide, and a price increase of approximately 14%, with a net addition of R$ 7.6 million, as well as a higher volume of treated sludge; · Higher consumption of iron chloride, replacing iron sulfate, and a price increase of approximately 7%, with a net addition of R$ 4.0 million, as well as a higher volume of treated sludge; Page 4 of 14 · Higher consumption of activated carbon, with a price increase of approximately 17%, leading to an upturn of R$ 6.1 million due to weather and watershed conditions; and · Increase of R$ 5.4 million from the greater consumption of hydrogen peroxide at the sewage pumping stations of the Baixada Santista Region due to the proliferation of algae and odor, and the startup of 2 sewage pumping stations in Guarujá. In 4Q12 treatment supplies increased R$ 6.4 million or 17.8%, due to the higher consumption of aluminum polychloride, in approximately 6.2%. This product was mainly used at the Water Treatment Station of Guaraú, ensuring an increase in maximum flow, without jeopardizing the quality of treated water. 5.4. Services In 2012 this item increased R$ 81.9 million or 8.2%, from R$ 993.6 million in 2011 to R$ 1,075.5 million in 2012. The main factors were: · Increase of R$ 24.4 million related to the fleet renewal and expansion program, through leasing; · Public and Private Partnership Agreement of the Alto Tietê Production System, with an increase of R$ 17.0 million due to the start-up in September 2011, increasing the water production capacity from 10m 3 /s to 15m 3 /s; · Paving services and replacement of sidewalks in the amount of R$ 13.7 million, due to the intensification of the actions against water losses; · Property security in the amount of R$ 12.4 million, due to increase of equipment and coverage areas; · Hydrometer reading and bill delivery expenses in the amount of R$ 11.3 million, as a result of the usage of new technologies that allow greater security and agility in the bill issue, reading and delivery system at municipalities belonging to the Regional Systems, in addition to the higher number of connections and contract adjustments at the São Paulo Metropolitan Region; and · Preventive and corrective maintenance in the water and sewage systems in the amount of R$ 5.9 million. The increases mentioned above were offset by a decrease of R$ 22.7 million resulting from social and environmental activities settled with the Municipal Government of São Paulo. In 4Q12 treatment supplies expenses grew R$ 12.1 million or 4.3%, due to: · Public and Private Partnership Agreement of the Alto Tietê Production System, with an increase of R$ 6.2 million due to its start-up in September 2011, increasing the water production capacity from 10m
